t c summary opinion united_states tax_court robert lindley cowley petitioner v commissioner of internal revenue respondent docket no 24013-05s filed date robert lindley cowley pro_se jonathan j ono for respondent haines judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for years at issue pursuant to sec_6330 petitioner seeks review of respondent’s determination the issue for decision is whether petitioner is entitled to any relief from respondent’s determination that collection may proceed the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in honolulu hawaii when he filed his petition petitioner did not file a federal_income_tax return for and did not make estimated_tax payments for respondent filed a substitute for return on date respondent mailed petitioner notices of deficiency for on june and date to two separate addresses determining that petitioner owed a deficiency of dollar_figure as well as additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively petitioner did not file a petition with the court to redetermine the deficiency on date respondent assessed the tax_liability including penalties and interest for unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar on date petitioner submitted a form_656 offer_in_compromise first offer-in-compromise with completed form a collection information statement for wage earners and self- employed individuals offering dollar_figure to compromise his outstanding tax_liabilities for through on date petitioner filed form_1040 u s individual_income_tax_return for reporting a tax_liability of dollar_figure and payments of dollar_figure and dollar_figure which represented tax withheld from and an overpayment credit from respectively respondent disallowed the dollar_figure overpayment credit pursuant to sec_6511 on date the first offer-in-compromise was returned because petitioner failed to file a form_1040 for on date respondent assessed tax_liabilities along with penalties and interest for on date petitioner submitted a second form_656 with a completed form 433-a second offer-in-compromise offering dollar_figure to compromise his tax_liabilities for through the internal_revenue_service determined the return for was not filed within years from the time the tax was paid petitioner’s credit from withheld taxes and excess fica for was paid on date and his federal_income_tax return was filed on date on date respondent received petitioner’s form_1040 for reporting a tax_liability of dollar_figure he did not make any estimated payments for on date the second offer-in-compromise was returned because petitioner failed to file a form_1040 for although respondent received the form_1040 for on date it was not processed until date on date respondent assessed the tax_liability including penalties and interest for on date petitioner submitted a third form_656 with a completed form 433-a third offer-in-compromise the third offer-in-compromise was rejected because the amount offered was less than the reasonable collection potential on date respondent mailed petitioner a notice_of_federal_tax_lien filing and notice of your right to a hearing under sec_6320 notice_of_federal_tax_lien for the years at issue the notice_of_federal_tax_lien advised petitioner he was entitled to request a hearing to appeal the collection action and to discuss optional payment methods on date petitioner submitted form request for a collection_due_process_hearing in his request petitioner asserted he earned petitioner was mailed his last rejection letter on date which gave him days to respond and or appeal he failed to timely file an appeal and his offer-in-compromise was closed date insufficient income to generate a tax_liability in and he did not have tax_liabilities for and because he had sufficient overpayment credits from subsequent tax years to satisfy any outstanding tax_liability on date petitioner mailed a form 433-a to respondent’s appeals_office where his hearing request was being considered on date settlement officer kathleen derrick mailed petitioner a letter scheduling a telephonic hearing the letter informed petitioner he could not contest the underlying income_tax_liability for because he had received a statutory_notice_of_deficiency for that year and had not filed a petition in tax_court the letter also included literal transcripts for and through reflecting the balances due and the payments that were applied to those years the letter indicated that if there were any payments for which you believe you have not been credited please provide copies of cancelled checks for these payments on date a telephonic hearing was held between ms derrick and petitioner during which petitioner asserted he did not owe any of the income_tax liabilities for the years pincite the transcripts indicated overpayment credits of dollar_figure and dollar_figure were transferred from and respectively and applied to petitioner’s tax_liability the transcripts also indicated overpayment credits of dollar_figure and dollar_figure were transferred from and respectively and applied to petitioner’s tax_liability issue because he earned insufficient income in and had sufficient overpayments from subsequent tax years to satisfy any_tax liabilities for and petitioner also informed ms derrick that he was unsure whether he received the notice_of_deficiency for because he was transient at that time on date respondent’s appeals_office issued petitioner a notice_of_determination sustaining the filing of the notice_of_federal_tax_lien in the notice_of_determination ms derrick found that the notice_of_deficiency was mailed to the correct address and as a result petitioner could not dispute the underlying liability for such year she also found that petitioner’s overpayment credits did not satisfy his outstanding tax_liabilities for and because the credits were used to offset petitioner’s tax_liability additionally ms derrick explained that petitioner was barred from using the dollar_figure credit from to offset his outstanding tax_liabilities because the return was filed more than years from the time the tax was paid petitioner refused to discuss any collection alternatives during the hearing ms derrick’s determination did not indicate petitioner’s overpayment credits were also used to offset his outstanding liability in see supra note see supra note petitioner did not raise this issue at trial in response to the notice_of_determination petitioner filed his petition with this court on date i standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 the underlying tax_liability is properly at issue if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 see 118_tc_572 where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s determination for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the abuse_of_discretion standard requires the court to decide whether the commissioner’s determination was arbitrary capricious or without sound basis in fact or law 112_tc_19 keller v commissioner tcmemo_2006_166 fowler v commissioner tcmemo_2004_163 the term underlying tax_liability under sec_6330 includes amounts self-assessed under sec_6201 together with penalties and interest sec_6201 122_tc_1 sec_301_6201-1 proced admin regs ii tax_year respondent mailed petitioner two notices of deficiency for on cross-examination by respondent’s counsel petitioner admitted receiving the notice_of_deficiency for therefore petitioner’s underlying income_tax_liability for is not properly at issue and this court will review respondent’s determination for for abuse_of_discretion at the hearing petitioner did not challenge the appropriateness of the intended method of collection discuss collection alternatives or raise a spousal defense see sec_6330 petitioner raised only arguments he was precluded from contesting ie that he does not owe the underlying income_tax_liability because he did not earn enough income to be taxed therefore this court concludes respondent’s determination to proceed with collection of the tax_liability assessed against petitioner for was not an abuse_of_discretion iii tax years and petitioner was not issued a notice_of_deficiency for tax years or and he did not otherwise have a prior opportunity to dispute the tax_liabilities therefore petitioner’s underlying tax_liabilities for and are at issue and this court will review respondent’s determination for and de novo during the hearing and at trial petitioner contended he did not owe federal_income_tax liabilities for and because he had sufficient overpayment credits from subsequent tax years to satisfy any liability for such years the taxpayer bears the burden of proving the commissioner’s determinations are incorrect see rule a the parties stipulated respondent’s literal transcripts of account for petitioner’s and through tax years the transcripts reflected inter alia all payments received by respondent for petitioner’s tax_liabilities the balances that remained were consistent with the amounts respondent is attempting to collect petitioner did not produce any evidence supporting unreported payments to offset his outstanding tax_liabilities at trial he merely testified that he did not owe a tax_liabilities for or this court cannot assume petitioner previously paid the tax_liabilities respondent is attempting to collect without credible_evidence showing petitioner made greater payments to respondent than those reflected in the transcripts at trial petitioner also claimed he filed two tax returns for he testified the first was timely filed by him and the second untimely return filed on date was filed by his attorney petitioner did not produce any documentation to support that his return was filed timely thus petitioner did not meet his burden_of_proof accordingly this court finds that respondent correctly determined that collection could proceed for and see 117_tc_127 in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
